On Motion for Rehearing
Appellant asserts that under our judgment it will not be able to obtain relief against appellee for the $3,030.38 representing freight charges for transporting the property in question. Appellee pleaded:
“The defendant’s, Dale Truck Line, Inc.’s, bill for hauling said rig for plaintiff at the time was in a large sum, all of which has been paid by plaintiff to defendant except the sum of $3030.-38 and the plaintiff here now agrees that said sum of $3030.38 is a proper credit to be entered on any judgment awarded plaintiff herein.”
Based on this admission, the judgment is modified to the extent that judgment is here rendered for appellant against appellee, R. & M. Well Servicing & Drilling Company, for $3,030.38 with interest from this date. Motions for rehearing are overruled.